Eoud, J.
That is my impression. The joint meeting were deliberating and discussing the question which was before them. The chairman of the joint meeting, who is the mouth-piece of the whole body, declared, after the first vote was taken, that there was no election; and it is so-stated on their minutes. They then proceeded to ballot again for the clerk. I do not see how this court can interfere to prevent their so doing. We hold our proceedings under revision during- the term; and we do not know that we can withhold the same right from them. I think that .there is no ground for the information.
Rossell, J. concurred.
Judgment for defendant.